Case 3:09-cr-00322-TJC-PDB Document 128 Filed 09/23/20 Page 1 of 3 PageID 536




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                  Case No. 3:09-cr-322-J-32TEM

DANIEL WILLIAM VIGIL,

      Defendant.
___________________________________/

     DEFENDANT’S RESPONSE TO COURT’S SEPTEMBER 3, 2020 ORDER

       Mr. Daniel Vigil, by and through undersigned counsel, respectfully responds

to the Court’s September 3, 2020 Order, Doc. 126, advising Mr. Vigil to continue

investigating alternative release plans.

       Since the date of his last filing on September 16, 2020, Mr. Vigil has been

referred to a structured, faith-based residential reentry program in Jacksonville, has

applied for a placement, and been conditionally accepted as a resident pending

finalization of paperwork.1 See Prisoners of Christ Reentry and Transition Services,

at https://pocjax.org/; Ex. A. He has secured the required admission documents,

completed the written and interview portions of the application process, and the

undersigned has confirmed with the director of reentry services that Prisoners of

Christ has deemed Mr. Vigil to be a good candidate for residential services, there is




1 A letter of conditional acceptance into the Prisoners of Christ program dated
September 23, 2020, from President and CEO Jeff Witt is attached hereto as Exhibit
A.


                                           1
Case 3:09-cr-00322-TJC-PDB Document 128 Filed 09/23/20 Page 2 of 3 PageID 537




space available for him, and his admission to the program is anticipated upon

completion and processing of his application.

         Further, the undersigned and Mr. Vigil have discussed with Prisoners of Christ

staff his health and mobility limitations as they impact accessibility and employment

concerns, which will be accommodated appropriately. Prisoners of Christ will work

with Mr. Vigil to insure that he obtains the medical care he requires, has stable, safe,

appropriate housing, seeks benefits to which he may be entitled and/or becomes

appropriately employed, secures reliable transportation, and complies with all terms

of his supervision. Ex. A. Acceptance into this program, with the resources and

support it offers, is an exceptional opportunity for Mr. Vigil to make a new start upon

his release.

         The undersigned has communicated with the Probation Office regarding Mr.

Vigil’s intent to seek a placement in this program. As has been repeatedly affirmed

by the committed family members, friends, and other advocates who have leapt to

Mr. Vigil’s aid in the past weeks, he recognizes that he is remarkably fortunate to

have a wealth of support in the community to assure that his reentry transition is a

successful one. See Doc. 127 at 2 (discussing Ms. Behnke’s intention to assist

financially with medical care as needed); Doc. 125 at n.2; Doc. 123; Doc. 121 at Ex. A.

         Therefore, Mr. Vigil respectfully reiterates his request that his sentence be

reduced to time served, with supervised release commencing immediately,

conditional upon release directly into the care of Prisoners of Christ.2



2   Alternatively, if Mr. Vigil is released before Prisoners of Christ is able to receive


                                             2
Case 3:09-cr-00322-TJC-PDB Document 128 Filed 09/23/20 Page 3 of 3 PageID 538




      Wherefore, based on the foregoing, Mr. Vigil respectfully requests that his term

of imprisonment is reduced to time served, with the previously imposed term of

supervised release beginning immediately.

                                               Respectfully submitted,

                                               James T. Skuthan
                                               Acting Federal Defender

                                                /s/ Juliann Welch
                                               Juliann Welch
                                               Research and Writing Attorney
                                               Florida Bar Number 1003171
                                               400 North Tampa St., Suite 2700
                                               Tampa, Florida 33602
                                               Telephone: (813) 228-2715
                                               Facsimile: (813) 228-2562
                                               E-Mail: Juliann_Welch@fd.org



                           CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to the Office of the United States Attorney.

                                               /s/ Juliann Welch
                                               Juliann Welch
                                               Counsel of Record




him for any reason—which is not anticipated—he nonetheless seeks immediate
release from BOP in light of the ongoing COVID-19 crisis, and requests imposition of
an additional condition of supervised release that his supervision include a
transitional term in a residential reentry center, see Doc. 125, after which he intends
to reside with Prisoners of Christ at the earliest opportunity.


                                           3
